Name: Commission Regulation (EEC) No 2035/79 of 18 September 1979 amending Regulation (EEC) No 2696/77 determining the conditions of entry of goods under subheadings 04.05 B II, 11.04 ex B I and C I, 25.01 A II a) and ex 35.02 A I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 235/22 Official Journal of the European Communities 19 . 9 . 79 COMMISSION REGULATION (EEC) No 2035/79 of 18 September 1979 amending Regulation (EEC) No 2696/77 determining the conditions of entry of goods under subheadings 04.05 B II , 11.04 ex B I and C I , 25.01 A II a) and ex 35.02 A I of the Common Customs Tariff Commission that it had temporarily approved the use of sodium azide as a denaturant of albumins to be rendered unfit for human consumption falling within subheading ex 35.02 A I, the minimum quantity to be used having been stipulated as 0.1 kg of sodium azide in aqueous solution per 100 kg of albumins ; whereas it was requested that the said denaturant be included in Annex E to Regulation (EEC) No 2696/77 ; Whereas the Commission notified the other Member States by means of document UD/ 1358/78 of 18 December 1978 ; Whereas the Committee on Common Customs Tariff Nomenclature, having been apprised of the abovemen ­ tioned request pursuant to Article 3 of Regulation (EEC) No 97/69 , has decided that the denaturant in question permits a denaturing which fulfils all the conditions required by Regulation (EEC) No 2696/77 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 280/77 (2), and in particular Articles 3 and 4 thereof, Whereas Commission Regulation (EEC) No 2696/77 (3) lays down in Annexes A to E thereto a mandatory list of the denaturants to be used for the purpose of denaturing such goods ; whereas, however, in order to allow for any unforeseen needs which might arise , that Regulation also provides that any Member State may permit the temporary use of a dena ­ turant not so listed ; Whereas, in this case , the Member State concerned is required to notify the Commission within 30 days, giving detailed particulars of the denaturant and quan ­ tities used ; whereas the Commission is to inform the other Member States as soon as possible ; whereas the matter is to be referred to the Committee on Common Customs Tariff Nomenclature pursuant to Article 2 and, where appropriate, Article 3 of Regula ­ tion (EEC) No 97/69 ; Whereas in a letter received by the Commission on 18 December 1978 the French Republic informed the HAS ADOPTED THIS REGULATION : Article 1 Annex E to Regulation (EEC) No 2696/77 is replaced by the following : 'ANNEX E Denaturant Product to be denatured Name Minimum quantity to be used, in g per 100 kg of product to be denatured 1 2 3 Albumins to be rendered unfit for human consumption (subheading ex 35.02 A I) Oil of rosemary (for liquid albumins only) Crude oil of camphor (for liquid and solid albumins) 150 2 000 Sodium azide (for liquid and solid albumins) 100' (') OJ No L 14, 21 . 1 . 1969 , p. 1 . (2 ) OJ No L 40 , 11 . 2 . 1977, p. 1 . (3 ) OJ No L 314, 8 . 12 . 1977, p. 17 . 19 . 9 . 79 No L 235/23Official Journal of the European Communities Article 2 This Regulation shall enter into force on 1 November 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 September 1979 . For the Commission Finn GUNDELACH Vice-President